 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    HOCK GOH,                                          CASE NO. C20-172 RSM

 9                           Plaintiff,                  ORDER DENYING STIPULATED
                                                         PROTECTIVE ORDER
10           v.

11    CROSS RECRUITING INC.,

12                           Defendant.

13

14          This matter is before the Court on the parties’ Stipulated Protective Order. Dkt. #8. The

15   protective order purports to protect “testimony, information, documents, and tangible things

16   produced or otherwise exchanged (including both materials exchanged as part of the formal

17   discovery process, as well as information produced or exchanged by the parties informally in

18   furtherance of settlement discussions or negotiations[)].” Id. at 2.

19          Under this Court’s local civil rules, protective orders are not “to confer blanket protection

20   on all disclosures or responses to discovery.” LCR 26(c)(2). Rather, the protective order must

21   be limited to “information or items that are entitled to confidential treatment under the applicable

22   legal principles” and must “adequately and specifically describe[] the justification,” where

23   necessary. Id.

24

     ORDER – 1
 1          The Court finds the parties’ designations to be overbroad in the absence of further

 2   justification. The Court accordingly finds and ORDERS that the Stipulated Protective Order

 3   (Dkt. #8) is DENIED. The Court’s denial is without prejudice to the parties refiling a stipulated

 4   protective order consistent with the above rules or with adequate justification for the broad

 5   protections the parties seek.

 6          Dated this 10 day of March, 2020.

 7

 8                                                A
                                                  RICARDO S. MARTINEZ
 9                                                CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
